Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chin-Brandt, J.), rendered March 11, 2004, convicting him of robbery in the second degree and petit larceny, upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]) in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the motion is granted, and Lynn W. L. Fahey is relieved as the attorney for the defendant and is directed to turn over all papers in her possession to new counsel assigned herein; and it is further,
Ordered that Sharon Dashow, 50 Court Street, Suite 702, Brooklyn, N.Y., 11201 is assigned as counsel to perfect the appeal; and it is further,
Ordered that the People are directed to furnish a copy of the stenographic minutes to the new assigned counsel; and it is further,
Ordered that new counsel shall serve and file a brief on behalf of the defendant within 90 days of the date of this decision and order and the People shall serve and file their brief within 120 days of the date of this decision and order; by prior decision and order on motion of this Court, the defendant was granted leave to prosecute the appeal on the original papers (including the typewritten stenographic minutes) and on the typewritten briefs of the parties, who were directed to file nine copies of their respective briefs and to serve one copy on each other.
Upon this Court’s independent review of the record, we *565conclude that there are potentially nonfrivolous issues to be raised concerning, inter alia, whether the defendant’s cooperation agreement was properly executed and enforceable and, if so, whether it was complied with, and whether the defendant was denied the effective assistance of counsel. Consequently, the assignment of new counsel is warranted (see Anders v California, 386 US 738 [1967]; People v Stokes, 95 NY2d 633 [2001]). Cozier, J.P., Ritter, Spolzino and Lunn, JJ., concur.